ON APPELLANT’S MOTION TO RECALL MANDATE

PER CURIAM.
This court filed a decision in the above case reversing and remanding the decision of the Duval County Circuit Court. M.B. v. Department of Health & Rehab. Servs., 21 Fla. L. Weekly D1817 (Fla. 1st DCA Aug.13, 1996). The Florida Supreme Court quashed our decision and remanded with directions “for further proceedings consistent with this opinion, including the resolution of any issues not previously decided.” Department of Health & Rehab. Services v. M.B., 701 So.2d 1155 (Fla.1997) (revised opinion). We issued an order on mandate affirming the trial court’s order of dependency, but neglected to address an issue in appellant’s appeal that we had not reached in our original opinion. We therefore grant the motion to recall mandate.
Having reviewed the record, we find appellant’s third issue to be without merit.
AFFIRMED.
ERVIN, BOOTH and WEBSTER, JJ., concur.